PER CURIAM.
The appellant appeals an order refusing to permit him to withdraw as counsel of record for a minor plaintiff and an order entering a money judgment against him for costs sustained by the minor plaintiff’s estate without notice or an opportunity to be heard.
We find no error in the order denying the motion to withdraw as counsel, it appearing from the record that the appellant has received an attorney fee of at least $120,000 for representation of the minor plaintiff. We do find error in the final judgment imposing money damages on the appellant for a failure of procedural due process. Hammett v. Hammett, 510 So.2d 632 (Fla.3d DCA 1987); Falkner v. Amerifirst *1126Savings and Loan Association, 489 So.2d 758 (Fla.2d DCA 1986).
Therefore the order denying withdrawal is affirmed and the order awarding money damages is reversed for further proceedings in the trial court upon appropriate pleadings, with an opportunity of counsel to be heard.
Affirmed in part, reversed in part and remanded with directions.